Title: Lambert Wickes to the American Commissioners, 23 July 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
St. Malo July 23d, 1777
I have received none of your favours by the two last posts. Things remain in the same Situation here as When I wrote you last. We are Suffered to go on and refit, but very Slowly the Tradesmen of this port Work but very slow and we Cannot hurey them Much for fear of being Stop’d. I think we Can be ready to Sail by the first of Next Month if not Stop’t here. I received a letter from Captain Johnson of the 18th. Inst. informing me of his being Arrested and stopd by orders from the Minester at Paris, they have taken a list of the Names of his French Men now on board the Lexington and taken Capt. Johnson’s parrole to deliver them if demanded and Not to go out of the port untill he is permited by Orders from the Minester. He desired my Advice on this Subject and Says he Could easily get out, if you think it Advisable, but I have desired him not to brake his parrole or go out, unless desired by you, but to Wait your Orders and make no doubt but he will Comply.
Inclosed you have an Inventory of the Prince of Conte’s Stores and Materials. She is a Strong well Built Ship, but will want good deal of New Sails and Rigging before she goes to Sea. I think her Worth About One Hundred and Seventy or Eighty thousand french livers and not More. If you Want such a Ship and Can get her at or under that price, think you Can’t get a Better Ship for that Sum. Capt. Nicholson is at Nants and of course will inform you of his proceedings there, From, Gentlemen, Your most Obedient Humble Servant
Lambt. Wickes
 
Addressed: To / The Honble. Dr. Benja. Franklin Esqr. / Paris
Notation: Capt Weeks July 23d. 1777
